FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA FEB 2 5 £315
M as. District & Bankruptcy
court: for 1m District of Columbia
Clarence Edward Dade, )
)
Plaintiff, )
) Case: 1:15—cv-00284
v. ) Assigned To : Unassigned
) Assign. Date : 2/25/2015
Brian A. Hawkins, ) Description: Pro Se Gen. Civil
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs in forma pauperis application and will
dismiss the case for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring
dismissal “at any time” jurisdiction is found wanting).

Plaintiff, a resident of Santa Rosa, California, is “a former merit career federal employee”
of the Veterans Administration Medical Center’s Business Ofﬁce in the District of Columbia.
Compl. at 2. Plaintiff sues the Director of the Medical Center for wrongful termination.
Challenging the procedures of his termination, plaintiff alleges, among other wrongs, that
“[d]efendant employed a stepwise process purposely intending to usurp [his] basic employment
rights[,]” Compl. at 1, and that his removal “was without cause, lacked due process and [was]
wholly unlawful,” id. at 2.

The Civil Service Reform Act (“CSRA”) provides the exclusive remedy for adjudicating
plaintiffs wrongful termination claim. See Fornaro v. James, 416 F.3d 63, 67 (DC. Cir. 2005)

(“recogniz[ing], in a variety of contexts, the exclusivity of the remedial and review provisions of

the CSRA”) (citing Spagnola v. Mathis, 859 F.2d 223 (DC. Cir. 1988) (en banc) (discussing
exclusivity of the CSRA to adverse personnel decisions). The CSRA “provides for adjudication
of all claims by OPM [the Ofﬁce of Personnel Management] . . ., appeal of adverse decisions by
OPM to the MSPB [Merit Systems Protection Board] . . ., and subsequent review of MSPB
decisions in the [U.S. Court of Appeals for the] Federal Circuit[.]” F ornaro, 416 F.3d at 66
(citing 5 U.S.C. §§ 8347(b),(d)(l), 7703(b)(1), 28 U.S.C. § l295(a)(9)). Plaintiff has no recourse
in this Court. Consequently, this case will be dismissed without prejudice.1 A separate Order

accompanies this Memorandum Opinion.

    

United tates District Judge

DATE: Februarygld, 2015

 

l The Court is mindful that a federal employee alleging that an adverse personnel decision

violated one or more federal antidiscrimination laws “should” bring the so-called mixed case in the
federal district court. Kloeckner v. Solis, 133 S. Ct. 596, 607 (2012). Plaintiff makes passing
references to a medical condition but does not invoke any antidiscrimination laws or allege that
the termination decision was based on his membership in a category protected by such laws.
Hence, the Court ﬁnds that the instant complaint does not provide adequate notice of a claim
over which this Court might have jurisdiction. See Fed. R. Civ. P. 8(a) (setting out the minimal
pleading requirements). Moreover, there is no indication in the complaint that plaintiff has
exhausted his administrative remedies by “ﬁrst ﬁl[ing] a discrimination complaint with the
agency itself . . . [or] by bringing [his] case directly to the MSPB, forgoing the agency’s own
system for evaluating discrimination charges.” Kloeckner, 133 S. Ct. at 601. The dismissal of
this case without prejudice leaves the door open for plaintiff to amend the instant complaint or to

plead his case anew.
2